         Case 3:21-cv-00197-BEN-LL Document 4 Filed 02/05/21 PageID.38 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAMILAH RANDOLPH,                            )   Case No.: 3:21-cv-00197-BEN-LL
                          Plaintiff,              )
12
                                                  )   ORDER GRANTING JOINT
13   v.                                           )   MOTION TO EXTEND TIME FOR
                                                  )   DEFENDANT TO RESPOND TO
14   NAVY FEDERAL CREDIT
                                                  )   COMPLAINT
     UNION,
15                                                )
                          Defendant.              )   [ECF No. 3]
16
17   I.      INTRODUCTION
18           Plaintiff JAMILAH RANDOLPH (“Plaintiff”) brings this action Defendant NAVY
19   FEDERAL CREDIT UNION (“Defendant”) arising out of Defendant’s alleged attempts
20   to unlawfully collect a fraudulent debt allegedly owed by Plaintiff, including by
21   furnishing inaccurate information to credit reporting agencies. ECF No. 1-2 at 5,1 ¶ 4.
22           Before the Court is the Joint Motion to Extend Time for Defendant to Respond to
23   the Complaint (the “Joint Motion”). ECF No. 3. After considering the papers submitted,
24   supporting documentation, and applicable law, the Court GRANTS the Joint Motion.
25   ///
26   ///
27
     1
           Unless otherwise indicated, all page number references are to the ECF generated
28   page number contained in the header of each ECF-filed document.
                                                -1-
                                                                              3:21-cv-00197-BEN-LL
      Case 3:21-cv-00197-BEN-LL Document 4 Filed 02/05/21 PageID.39 Page 2 of 3



 1   II.    BACKGROUND
 2          A.    Statement of Facts
 3          Plaintiff alleges that after she entered into an agreement on January 4, 2017, to
 4   purchase a 2005 Bentley Continental from a private seller in exchange for payment of
 5   $17,870.00, the seller never provided her with the vehicle but retained her funds. ECF
 6   No. 1 at 7, ¶ 21 - 8, ¶ 25. Although the seller was indicted and Plaintiff filed a fraud claim
 7   with both the DMV and Defendant, Defendant refused to validate the fraud claim and
 8   continued to demand that Plaintiff pay the allegedly fraudulent debt. Id. at 8, ¶¶ 31-32.
 9          B.    Procedural History
10          On December 14, 2020, Plaintiff filed a Complaint against Defendant in the
11   Superior Court of the State of California County of San Diego alleging three causes of
12   action for violations of (1) the Rosenthal Fair Debt Collection Practices Act, CAL. CIV.
13   CODE §§ 1788 et seq.; (2) California’s Identity Fraud Statute, CAL. CIV. CODE §§ 1798.92
14   et seq.; and (3) the California Consumer Credit Reporting Agencies Act, CAL. CIV. CODE
15   §§ 1785.1 et seq. ECF No. 1 at 1:27-2:13.
16          On February 2, 2021, Plaintiff and Defendant filed a Joint Motion seeking to extend
17   Defendant’s deadline to file a responsive pleading from February 9, 2021 to February 23,
18   2021. ECF No. 3 at 1-9.
19   III.   LEGAL STANDARD
20          Rule 81 of the Federal Rules of Civil Procedure requires that after removal, a
21   defendant who has not yet filed a responsive pleading must do so within the longer of
22   either “(1) 21 days of receiving—through service or otherwise—a copy of the initial
23   pleading stating the claim for relief; (2) 21 days after being served with the summons for
24   an initial pleading on file at the time of service, or (3) 7 days after the notice of removal
25   is filed.” Pursuant to the Local Rules, “[e]xtensions of time for answering, or moving to
26   dismiss a complaint will only be secured by obtaining the approval of a judicial officer,
27   who will base the decision on a showing of good case.” S.D. Cal. Civ. R. 12.1. Thus,
28   “[i]n the Southern District, court approval is required for any extension of time to answer

                                                   -2-
                                                                                 3:21-cv-00197-BEN-LL
      Case 3:21-cv-00197-BEN-LL Document 4 Filed 02/05/21 PageID.40 Page 3 of 3



 1   or move to dismiss the complaint.” Phillips, Virginia A., et al., Rutter Group Prac.
 2   Guide: Fed. Civ. Pro. Before Trial, § 8:913 (The Rutter Group April 2020).
 3   IV.   ORDER
 4         The parties indicate that the purpose of the extension is to provide Defendant with
 5   additional time to investigate the allegations in the Complaint as well as to facilitate
 6   preliminary settlement discussions. ECF No. 3 at 4-8. The Court finds good cause exists
 7   for the extension. Thus, the Court GRANTS the Joint Motion. Defendant shall have until
 8   February 23, 2021 to respond to the complaint.
 9         IT IS SO ORDERED.
10   DATED:      February 5, 2021
11                                                      HON. ROGER T. BENITEZ
                                                         United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -3-
                                                                            3:21-cv-00197-BEN-LL
